             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
               Plaintiff,                    )
                                             )   Criminal Action No.
               v.                            )   21-MJ-2002-DPR
 COLBY FRONTERHOUSE,                         )
                                             )
               Defendant.                    )


                                        ORDER

      After the United States moved for pretrial detention, a hearing was held in this

matter pursuant to 18 U.S.C. § 3142(f). The defendant was present personally and was

represented by counsel Erica Mynarich, attorney at law. The United States was

represented by Stephanie Wan, Assistant United States Attorney.

      A complaint and supporting affidavit have been filed in this case alleging that the

defendant committed an offense involving a minor victim. The affidavit supports a

finding of probable cause that the offense charged was committed by this defendant.

There exists therefore a rebuttable presumption that there are no conditions which would

reasonably assure appearances at all proceedings, as required, and the safety of other

persons and/or the community. See 18 U.S.C. § 3142(e)(3)(E). Based on the evidence

presented at the hearing, there are no conditions that the Court can impose that would

reasonably assure the safety of other persons or the community.




        Case 6:21-mj-02002-DPR Document 16 Filed 02/11/21 Page 1 of 3
       The factors to be considered by the Court in determining whether the defendant

should be detained pending trial are enumerated in section 3142(g). The Court has

already noted that this case involves a minor victim. The evidence at the detention

hearing established that the weight of the evidence against the defendant is

overwhelming.

       Regarding potential danger to the community, the Court notes the nature of the

instant offense and that the charge involves sexual exploitation, a child, and use of text

messaging to facilitate the alleged offense. The Court notes safety concerns for the

alleged victim and the community.

       The evidence at the detention hearing established that the defendant enticed the

minor victim through deceit to provide nude images of the minor victim. The defendant

abused a position of trust as an Assistant Principal at Nixa Junior High School and the

evidence suggests that the defendant accessed the victim’s cell phone number in the

school records database.

       Based on all the foregoing, the Court finds by clear and convincing evidence that

the defendant is a danger to the community.

       IT IS THEREFORE ORDERED that the defendant be and is hereby detained

without bail.

       IT IS FURTHER ORDERED that the defendant be committed to the custody of

the Attorney General or his designated representative for confinement in a correction

facility separate, to the extent practicable, from persons awaiting or serving sentences or

being held in custody pending appeal. The defendant shall be afforded a reasonable


                                     2
         Case 6:21-mj-02002-DPR Document 16 Filed 02/11/21 Page 2 of 3
opportunity for private consultation with defense counsel. On order of a court of the

United States, or on request of an attorney for the Government, the person in charge of

the corrections facility shall deliver the defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

IT IS SO ORDERED.

DATED: February 11, 2021

                                          /s/ David P. Rush
                                          DAVID P. RUSH
                                         UNITED STATES MAGISTRATE JUDGE




                                    3
        Case 6:21-mj-02002-DPR Document 16 Filed 02/11/21 Page 3 of 3
